DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. Claims [1-2, 5-10, 13-18, and 21-27] are currently pending and have been examined on their merits. 
Claims 3-4, 11-12, and 19-20 have been cancelled see REMARKS January 14, 2021.
Claims 1-2, 5-7, 9-10, 13-15, 17-18, and 21-23 have been amended see REMARKS January 14, 2021.
Claims 25-27 have been newly added see REMARKS January 14, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-10, 13-18, and 21-27 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-2, 5-8, and 25 recite a computer implemented method (i.e. a series of steps), claims 9-10, 13-16, and 26 recite a system and claims 17-18, 21-24, and 27 recite a computer program product (i.e. a machine such as a concrete thing, consisting 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 9, and 17 recites: defining, a number of employment positions, wherein each employment position comprises a number of required skills; modeling, relationships between the employment positions, wherein the model maps potential transitions between employment positions according to similarities of required skills; modeling, a number of persons who have occupied the employment positions according to skills, employment history, and job performance; receiving, user data from a user, wherein the user data comprises skills, employment history, and job performance; comparing, the user data to the modeled persons; matching, a number of potential employment opportunities from among the number of employment positions to the user based on similarities between the user and the modeled persons; and (presenting), the number of potential employment opportunities to the user; identifying, gaps in the skills of the user in relation to required skills of the potential employment opportunities; and identifying, a number of training opportunities to fill the gaps in the skills of the user.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to review an employee’s qualifications and determine similarities between the employee and other employees to determine potential career movements based on their qualifications and Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). This process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking the training and skills received by employees and developing a training plan based on any missing required skills). Examples the courts have identified as reciting certain method of organizing human activity include: filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis) and a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: a modeling program using a number of processors; a display; a graphical user interface. 
Claim 9: A number of processors; a display; a system comprising: a bust system; and a storage device connected to the bus system; a graphical user interface. 
Claim 17: A number of processors; a display; non-volatile computer readable storage medium having program instructions embodied therewith; a graphical user interface.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial 

The dependent claims 2, 5-8, 10, 13-16, 18, and 21-27 further narrow the abstract idea recited in the independent claims 1, 9, and 17 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather and compare known sets of data as well as match employees’ credentials with those required for a job (see Specification [0002]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2, 5-8, 10, 13-16, 18, and 21-27 further narrow the abstract idea recited in the independent claims 1, 9, and 17 and are therefore directed towards the same abstract idea. 
Claims 2, 6-8, 10, 14-16, 18, and 22-27 are directed towards further narrowing the abstract idea of determining potential career paths for a user by matching the user to a number of positions.
Claims 5, 13, and 21 are directed towards further narrowing the abstract idea of identifying gaps in the skills of the user and identifying a number of opportunities to fill the gaps.

Claims 2, 10, and 18 recite the additional limitation of a graphical user interface and a display. However, these additional elements are directed towards merely “apply it” or using a computer to perform the abstract idea. 


Therefore, claims 1-2, 5-10, 13-18, and 21-27 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 6, 8-10, 13-14, 16-18, and 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barnfield (US 2013/0212031) in view of Bazigos (US 2009/0276231). 
Claims 1, 9 and 17: Barnfield discloses (Claim 1) a computer-implemented method, comprising (Paragraph [0007]). (Claim 9) A system for career coaching, the system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system, wherein the number of processors execute the program instructions to (Paragraph [0094]). (Claim 17) A computer program product for career coaching, the computer program product comprising: a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause the computer to perform the steps of (Paragraph [0093-0095]). Defining, by a modeling program using a number of processors, a number of employment positions, wherein each employment position comprises a number of required skills (Paragraph [0007]; [0026-0028]; [0031-0035] an  Modeling, by the modeling program using the number of processors, relationships between the employment positions, wherein the model maps potential transitions between employment positions according to similarities of required skills (Paragraph [0040] when a user selects an option from the user interface to view  Modeling, by the modeling program using the number of processors, a number of persons who have occupied the employment positions according to skills, employment history, and job performance (Paragraph [0040]; [0062-0065]; Fig. 2, when a user selects an option from the user interface to view information about career paths that lead to the specified target career, the controller then activates the career path projector module. The career path projector module includes computer code for analyzing worker profile information to determine what workers transitioned from the current job position of the user to the target career position. Additional information, such as what skills the workers acquisition, and skill acquisition that was employed to reach the target career position. The career path projector module then employs worker profile information and the collected user information to construct one or more representations of various possible career paths a user may take to reach the specified target career position. Additional types of analysis may also be provided, such as analysis of career pursued by others who have previously filled the user’s current job. The system is adapted to enable a user to  Receiving, by the modeling program the number of processors, user data from a user, wherein the user data comprises skills, employment history, and job performance (Paragraph [0013]; [0040]; [0062-0065]; Fig. 2, the presented career-related information may account for user career preferences and existing competencies, e.g. skills, knowledge, experience, and performance metrics. When a user selects an option from the user interface to view information about career paths that lead to the specified target career, the controller then activates the career path projector module. The career path projector module includes computer code for analyzing worker profile information to determine what workers transitioned from the current job position of the user to the target career position. The career path projector module employs worker profile information and the collected user information to construct one or more representations of various possible career paths a user may take to reach the specified target career position. The system is adapted to enable a user to compare their current skills/competencies/qualifications to those in the targeted profile, i.e. profiles of workers who have attained the target career. A user may import a profile into their development plan to facilitate creation of goals and actions based on  Comparing, by the modeling program the number of processors, the user data to the number of persons (Paragraph [0040]; [0062-0065]; Fig. 2, when a user selects an option from the user interface to view information about career paths that lead to the specified target career, the controller then activates the career path projector module. The career path projector module includes computer code for analyzing worker profile information to determine what workers transitioned from the current job position of the user to the target career position. Additional information, such as what skills the workers acquisition, and skill acquisition that was employed to reach the target career position. The career path projector module then employs worker profile information and the collected user information to construct one or more representations of various possible career paths a user may take to reach the specified target career position. Additional types of analysis may also be provided, such as analysis of career pursued by others who have previously filled the user’s current job. The system is adapted to enable a user to compare their current skills/competencies/qualifications to those in the targeted profile, i.e. profiles of workers who have attained the target career. A user may import a profile into their development plan to facilitate creation of goals and actions based on competency gaps. An example career matching and ranking process includes aggregation steps which involves aggregating worker profile information from multiple worker profiles. Example of aggregated information include experience, skill,  Matching, by the modeling program the number of processors, a number of potential employment opportunities from among the number of employment positions to the user based on similarities between the user and the modeled persons (Paragraph [0035-0037]; [0064-0067]; Fig. 2, for the purposes of the present discussion, career related information may include any data pertaining to or related to a career or employment opportunity or career path, including information pertaining to a user seeking a particular career. Examples of career related information include specifications of job scope, required experience and skills, and so on. Additional examples include information pertaining to a user such as user knowledge, experience, qualifications, and so on. Career related information may also include information pertaining to steps and so on that may lead to a given career opportunity. An example career matching and ranking process adapted to use with the system includes aggregation step. A first aggregation step involves aggregating worker profile information from multiple worker profiles. A ranking step includes ranking careers or jobs based on a degree which characteristics of the jobs match a user’s preferences or other information obtained via the aggregating steps and user information collection step). And displaying, by the modeling program the number of processors, the number of potential employment opportunities to the user on a graphical user interface (Paragraph [0033]; [0068] subsequently, an analytics step includes employing an analytic to display a ranked or sorted list of jobs or roles that are recommended as next career steps along one or more career paths toward a specified target career. The user interface includes graphical user interface code for providing various user interface  Identifying, by the modeling program using the number of processors, gaps in the skills of the user in relation to required skills of the potential employment opportunities (Paragraph [0049] when a user selects an option from the user interface to view one or more analytics, the controller may activate the analytics module. The analytics module includes computer code for generating a graphical representation of career related information, e.g. representations of careers, degrees of match, competency gaps, and so on, for display via the user interface).
However, Barnfield does not disclose identifying, by the modeling program using the number of processors, a number of training opportunities to fill the gaps in the skills of the user.
In the same field of endeavor of providing career guidance to a user Bazigos teaches further comprising identifying, by the modeling program using the number of processors, a number of training opportunities to fill the gaps in the skills of the user (Paragraph [0011-0013]; [0037] the method also features displaying each difference between the documented qualifications and said projected skill set requirements for a job role in the future workforce, retrieving data regarding the training necessary to address the projected skill gap between the documented qualification and the qualifications necessary for the least one job role, and providing at least one strategy and recommendation in response to said electronic request on how to develop the skills necessary to address the skill gap. The system server is further coupled to a computer network having training scheduling information and mentor information wherein an employee logs onto 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of identifying a skill gap between a user and a desired position as taught by Barnfield with the system of identifying, by a number of processors, a number of training opportunities to fill the gaps in the skills of the user as taught by Bazigos (Bazigos [0037]). With the motivation of increasing the chances of an employee being able to obtain a new job and advance in their career by providing the means to fill in a required skill gap between their current skill level and the required skill level of a new position (Bazigos [0009]).
Claims 2, 10, and 18: Modified Barnfield discloses the method as per claim 1, the system as per claim 9, and the computer program product as per claim 17. Barnfield further discloses further comprising: determining, by a number of processors, a number of potential career paths comprising the number of potential employment opportunities for the user; and displaying, by a number of processors, the number of potential careers paths to the user on the graphical user interface (Paragraph [0033]; [0068] subsequently, an analytics step includes employing an analytic to display a ranked or sorted list of jobs or roles that are recommended as next career steps along one or more career paths toward a specified target career. The user interface includes graphical user interface code for providing various user interface display screens).
Claims 5, 13, and 21: Modified Barnfield discloses the method as per claim 1, the system as per claim 9, and the computer program product as per claim 17. However,  further comprising identifying and recommending, by a number of processors, a number of mentors for the user according to the potential employment opportunities and past job performance of the mentors.
In the same field of endeavor of providing career guidance to a user Bazigos teaches further comprising identifying and recommending, by a number of processors, a number of mentors for the user according to the potential employment opportunities and past job performance of the mentors (Paragraph [0011-0013]; [0047] the method also features displaying each difference between the documented qualifications and said projected skill set requirements for a job role in the future workforce, retrieving data regarding the training necessary to address the projected skill gap between the documented qualification and the qualifications necessary for the least one job role, and providing at least one strategy and recommendation in response to said electronic request on how to develop the skills necessary to address the skill gap. The system server is further coupled to a computer network having training scheduling information and mentor information wherein an employee logs onto the computer network. The strategy and recommendations may include identifying mentoring resources including managers, human resources representatives, employees who have made a similar transition, or people who are currently employed in the specified job description or can otherwise assist the user in implementing the developmental recommendations).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of identifying a skill gap between 
Claims 6, 14, and 22: Modified Barnfield discloses the method as per claim 1, the system as per claim 9, and the computer program product as per claim 17. Barnfield further discloses further comprising: sending, by a number of processors, the user data to a number of human resources personnel; and matching, by a number of processors, the user to open employment positions overseen by the human resources personnel (Paragraph [0028]; [0063] hence the system is adapted to enable a user to identify their current job profile, view the requirements of profiles in various paths, and then compare their current skills/qualifications to those in the targeted profiles. A user may import a profile into their development plan to facilitate creation of goals and actions. In addition, a user may gain insight into opportunities. For example, a user may identify open positions and may then be able to apply or send an email regarding the position. A human capital management system, also called a human resource management system, may be any software that is adapted to facilitate managing enterprise personnel. Certain HCM systems are adapted to facilitate hiring, retaining, using and developing personnel and so on).
Claims 8, 16, and 24: Modified Barnfield discloses the method as per claim 1, the system as per claim 9, and the computer program product as per claim 17. Barnfield further discloses wherein skills, employment history, and job performance are derived at least partly from: standard job transitions; hiring; prior job titles; promotions; salary and compensation; certifications; credentials; and responsibilities (Paragraph [0040]; [0062-0065]; Fig. 2, when a user selects an option from the user interface to view information about career paths that lead to the specified target career, the controller then activates the career path projector module. The career path projector module includes computer code for analyzing worker profile information to determine what workers transitioned from the current job position of the user to the target career position. Additional information, such as what skills the workers acquisition, and skill acquisition that was employed to reach the target career position. The career path projector module then employs worker profile information and the collected user information to construct one or more representations of various possible career paths a user may take to reach the specified target career position. Additional types of analysis may also be provided, such as analysis of career pursued by others who have previously filled the user’s current job (standard job transition). The system is adapted to enable a user to compare their current skills/competencies/qualifications (certifications and credentials) to those in the targeted profile, i.e. profiles of workers who have attained the target career. A user may import a profile into their development plan to facilitate creation of goals and actions based on competency gaps. An example career matching and ranking process includes aggregation steps which involves aggregating worker profile information from multiple worker profiles. Example of aggregated information include experience, skill, worker .

Claims 7, 15, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barnfield (US 2013/0212031) in view of Bazigos (US 2009/0276231) further in view of Baeck (US 2014/0067703). 
Claims 7, 15, and 23: Modified Barnfield discloses the method as per claim 1, the system as per claim 9, and the computer program product as per claim 17. However, Barnfield does not disclose further comprising: sending, by a number of processors, the user data to a number of human resources personnel; and matching, by a number of processors, the user to a number of succession career paths, wherein a succession career path comprises a number of employment positions within an organization leading the user to succeed a current occupant of a designated position within the organization.
In the same field of endeavor of career guidance and improving employees Baeck teaches sending, by a number of processors, the user data to a number of human resources personnel; and matching, by a number of processors, the user to a number of succession career paths, wherein a succession career path comprises a number of employment positions within an organization leading the user to succeed a current occupant of a designated position within the organization (Paragraph [0008]; [0011-0014]; Fig. 1, the method may include automatically creating a virtual profile based on shared characteristics of known top performing employees; matching candidates to the virtual profile; and 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending career paths to an individual user as taught by Barnfield with the system of matching, the user to a number of succession career paths, wherein a succession career path comprises a number of employment positions within an organization leading the user to succeed a current occupant of a designated position within the organization as taught by Baeck (Baeck [0008]). With the motivation of improving a talent search of top talents in a company and improving the chances of hiring a successful employee by matching a current employee or applicant with a model employee that was successful (Baeck [0003]).
Claims 25, 26, and 27: Modified Barnfield discloses the method as per claim 5, the system as per claim 13, and the computer program product as per claim 21. However, Barnfield does not disclose further comprising: sending, by the modeling program using the number of processors, the user data to a number of human resources personnel; and matching, by the number of processors, the user to a number of succession career paths, wherein a succession career path comprises a number of employment positions within an organization leading the user to succeed a current occupant of a designated position within the organization.
In the same field of endeavor of career guidance and improving employees Baeck teaches further comprising: sending, by the modeling program using the number of processors, the user data to a number of human resources personnel; and matching, by the number of processors, the user to a number of succession career paths, wherein a succession career path comprises a number of employment positions within an organization leading the user to succeed a current occupant of a designated position within the organization (Paragraph [0008]; [0011-0014]; Fig. 1, the method may include automatically creating a virtual profile based on shared characteristics of known top performing employees; matching candidates to the virtual profile; and outputting the matching results. Therefore, in addition to finding qualified candidates, embodiments of the present invention may find candidate’s best suited to succeed at the job based on matches to shared characteristics of known top performers. The system may include a human resource database. In an embodiment, the employee profiles may be created and updated by the employee themselves or the employee profiles may be created and updated by HR department or any combination thereof).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending career paths to an individual user as taught by Barnfield with the system of matching, the user to a number of succession career paths, wherein a succession career path 
Therefore, Claim 1-2, 5-10, 13-18, and 21-27 are rejected under U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS January 14, 2021, with respect to with respect to the rejection of claims 1-2, 5-10, 13-18, and 21-27 under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the claims are not directed to a mental process as the claims recite the additional elements of a modeling program, a number of processor, and a graphical user interface. However, the examiner respectfully disagrees as the claims are directed towards receiving information from various sources, analyzing the information by searching and matching past and current data, generating a prediction and displaying the information. These limitations are processes that can be practically performed in a human mind including, observation, evaluation, judgments, and opinions (see MPEP 2106.04(a)(2)). Additionally, the courts have stated that they do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. Furthermore, examples of similar Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). An example the courts have determined as recited a mental process that uses a computer as a tool such as in the claims limitations includes. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. The examiner maintains that the claims are directed to a mental process and a certain method of organizing human activity and therefore are an abstract idea.
Applicant further argues that the claims are integrated into a practical application as they are similar to the claims in Core Wireless, which recited displaying using a graphical user interface. However, the examiner respectfully disagrees as Core Wireless is directed to an improvement to the functioning of a graphical user interface and not merely using a generic graphical user interface to perform an abstract idea as is recited in the claimed limitations. Furthermore, the applicant claims the usage of a modelling program as non-generic and integrates the application into a practical application. However, the examiner respectfully disagrees as the specification merely states that the modelling program as a program for gathering, selecting, modeling, comparing, and displaying information (see 
Applicant further argues that the independent claims equate to substantially more than the abstract idea. The applicant recites that they are a unique combination to solve a problem references Amdocs stating e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, as is disclosed using a modelling program which is merely directed to receiving, analyzing, and displaying information to receive user skill information, analyze if for missing skills, finding training opportunities to fill those gaps, and displaying the results are not an improvement to a known technology or technical field but merely an abstract idea using a generic computer to perform well-understood routine, and conventional activities of a computer. Applicant further argues that the claims are similar to those recited in DDR Holdings as the claims are rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. However, the examiner respectfully disagrees as identifying training opportunities to fill the gaps in the skills of a user, even those that are uncovered by a modeling program, are not rooted in a problem arising from a computer or other technology. As a human can and has done the function of identifying skill gaps in employees long before 
Therefore, the Examiner maintains the rejection of claims 1, 9, and 17 under U.S.C. 101.
The dependent claims 2, 5-8, 10, 13-16, 18, and 21-27 are directed towards the representative claims 1, 9, and 17 and therefore also rejected under U.S.C. 101.
Applicant’s arguments, see REMARKS January 14, 2021, with respect to the rejection of claims 1-2, 5-10, 13-18, and 21-27 under U.S.C. 102, are moot because Applicant has amended the claims, which required further search and consideration. See above, ground(s) of rejection made in view of Claims (1, 9, and 17) being unpatentable over Barnfield (US 2013/0212031) in view of Bazigos (US 2009/0276231). However, where relevant, the Examiner will respond to Applicant’s arguments.
Claims 1, 9, and 17: Applicant argues that Barnfield in combination with Bazigos do not disclose identifying by a modeling program training opportunities to fill the gaps in the skill of the user. However, the examiner respectfully disagrees as Barnfield discloses “the career information system may represent a tightly integrated HCM solution to extract and analyze core human resource data, talent data, and social network data to facilitate building (modeling) a complete picture of historically successful career moves; to build (model) a profile of a candidate user, including indications of experiences, mentors, and so on; to suggest one or more suitable career moves; to provide supporting information to help a user fill 
Therefore, the examiner newly rejects the independent claims 1, 9, and 17 under U.S.C. 103.
The applicant argues that claims 2, 5-8, 10, 13-16, 18, and 21-27 are allowable as being dependent on claims 1, 9, and 17 and are therefore, directed to the same rejection as the independent claims.
Therefore, claims 1-2, 5-10, 13-18, and 21-27 are newly rejected under U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Mui (US 2003/0229529) Method for enterprise workforce planning.
Maurya (US 2017/0154307) Personalized data-driven skill recommendation and skill gap prediction.
Mondal (US 2015/0161567) System and method for determining candidates for a role in an organization.
Brooks Rix (US 2010/0217652) System and method for strategic workforce management and content engineering. 
Ortiz (US 2015/0088774) Platform for generating personalized career pathways.
Chan (US 2018/0253811) Career gap identifier. 
Kadambala (US 2018/0218329) Recommendation future career paths based on historic employee data.
Rodriguez, Donna, et al. "Developing competency models to promote integrated human resource practices." Human Resource Management: Published in Cooperation with the School of Business Administration, The University of Michigan and in alliance with the Society of Human Resources Management 41.3 (2002): 309-324. A review of competency modeling to help HR initiatives such as career transitioning, recruiting, and career development. By building a model of the ideal competencies for a position or a career.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689